Citation Nr: 1002580	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the Veteran's countable income is excessive for 
purposes of  nonservice-connected pension benefits.

2.  Entitlement to service connection for coronary artery and 
cardiovascular disease.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for sterility.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to 
September 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2007, a 
statement of the case was issued in April 2008, and a 
substantive appeal was received in April 2008.

The Veteran presented testimony at a Board hearing in 
December 2008, and a transcript of the hearing is associated 
with his claims folder.  Certain evidence has been received 
by VA since the statement of the case without a waiver of 
preliminary RO review.  To the extent that such evidence 
pertains to the issues being remanded, RO review will take 
place in the usual course of the remand actions.  The newly 
received evidence does not pertain to the coronary artery and 
cardiovascular disease issue.  A 2009 financial statement 
does not pertain to the time period under consideration with 
regard to the pension income issue.  Accordingly, the Board 
may proceed with appellate review of these two issues. 

The issues of entitlement to service connection for anemia, 
for sterility, and for chronic obstructive pulmonary disease 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's countable income exceeds the applicable 
maximum annual pension rates (MAPRs) for the time period in 
question.

2.  Coronary artery and cardiovascular disease were not 
manifest in service or to a degree of 10 percent within one 
year of service discharge and are unrelated to any incident 
of service origin, including radiation exposure.  


CONCLUSIONS OF LAW

1.  The Veteran's countable income is excessive for receipt 
of improved pension benefits.  38 U.S.C.A. §§ 501, 1521, 1522 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2009).

2.  The criteria for service connection for coronary artery 
and cardiovascular disease are not met.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by 
letters dated in June and September 2007. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has obtained service treatment records; assisted the 
Veteran in obtaining evidence; obtained information from the 
Veteran regarding income and expenses, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  
The Veteran's representative asserted in December 2008 that a 
VA examination should have been conducted to determine 
whether the Veteran's coronary artery or cardiovascular 
disease was related to service.  However, the criteria in 
38 C.F.R. § 3.159 for requiring a VA examination for that 
disorder are not met.  There is no indication that the 
Veteran suffered coronary artery or cardiovascular disease in 
service or its symptoms during the one year presumptive 
period.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a Veteran of 
a period of war who is permanently and totally disabled from 
non-service-connected disability not the result of the 
veteran's willful misconduct.  Basic entitlement exists if, 
among other things, the Veteran's income is not in excess of 
the applicable maximum allowable pension rate specified in 38 
C.F.R. § 3.23, as changed periodically and reported in the 
Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 
3.3(a)(3).  The maximum annual pension rate (MAPR) is 
periodically increased from year to year.  38 C.F.R. § 
3.23(a).  The maximum rates for improved pension shall be 
reduced by the amount of the countable annual income of the 
Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b). In 
addition, payment of a Veteran's pension shall be denied or 
discontinued based upon consideration of the annual income of 
the Veteran, the Veteran's spouse, and the Veteran's 
children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income 
from the Social Security Administration (SSA) is not 
specifically excluded under 38 C.F.R. § 3.272.  Such income 
is therefore included as countable income.  Medical expenses 
in excess of five percent of the MAPR, which have been paid, 
may be excluded from an individual's income for the same 12-
month annualization period to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.

By a November 2006 application in the present case, the 
Veteran claimed entitlement to VA nonservice-connected 
disability pension benefits.  He reports no dependents.  The 
claim was denied by the RO on the basis of excessive income.  
Information of record shows that in November 2006, the 
Veteran claimed $12000 of yearly income and no expenses.  In 
October 2007, he claimed that he was receiving $14040 
annually from Social Security.  In May 2009, the Veteran 
reported $14436 of yearly income from VA or Social Security, 
household expenses of $223 paid for 2007, medical expenses of 
$1114 paid for 2008, and house repair expenses of $7099 paid 
for 2008.

In 2006, the MAPR for a Veteran with no dependents was 
$10579.  In 2007, the MAPR for a Veteran with no dependents 
was $10929.  In 2008, the MAPR for a Veteran with no 
dependents was $11181.  See 38 C.F.R. § 3.23(a) (5).  The 
MAPR is published in Appendix B of VA Manual M21-1, Part I, 
and is to be given the same force and effect as if published 
in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

On the basis of the foregoing, the Veteran's countable annual 
income for the years 2006, 2007, and 2008 exceeds the 
pertinent MAPR for the award of VA disability pension with no 
dependents.  His household expenses for 2007 and home repair 
expenses for 2008 are not excludable from his income amounts 
for those years because they do not qualify as exclusions.  
Some of the medical expenses paid for 2008 in the amount of 
$1114 could be excluded from his income if they were 
unreimbursed, because they exceed 5 percent of his income.  
However, even if they were unreimbursed, subtracting the 
excludable amount from his 2008 income of $14436 still does 
not put him below the 2008 maximum income of 11181.

Because the Veteran's income exceeds the statutory limits, he 
is not legally entitled to payment of VA pension benefits, 
regardless of his honorable wartime service. Thus, the 
Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Service connection for coronary artery and cardiovascular 
disease

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from disease or 
injury which was incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases, such as arteriosclerosis and 
cardiovascular-renal disease, including hypertension, are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 
C.F.R. § 3.307(a)(3) (2009).  See 38 U.S.C.A. § 1101(3) (West 
2002); 38 C.F.R. § 3.309(a) (2009).

Service connection generally requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Simply put, to establish service connection, there 
must be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).

The veteran participated in Operation REDWING in 1956 and a 
service record indicates that he was exposed to radiation as 
a result of that participation.

Since coronary artery disease and cardiovascular disease are 
not are among the radiogenic diseases specified in 38 C.F.R. 
§§ 3.309 and 3.311 and there is no competent medical evidence 
of record indicating that they are radiogenic, the special 
provisions relating to ionizing radiation are inapplicable to 
the facts of the case.  See 38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. §§ 38 C.F.R. 3.309(d), 3.311 (2009).  As 
such, direct service connection must be established through 
the general VA statutes and regulations governing service 
connection claims.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

The Veteran's service medical records are silent for 
reference to coronary artery disease and cardiovascular 
disease, and his heart and vascular system were normal on 
service discharge examination in September 1958.

The Veteran does not claim that coronary artery disease or 
cardiovascular disease was manifest in service or to a degree 
of 10 percent within one year of separation, and the first 
medical evidence of either is in 1998, when hypertension was 
assessed.  Coronary artery disease was first assessed in 
March 2004.  Moreover, there is no competent medical evidence 
of record suggesting that the Veteran's coronary artery 
disease or cardiovascular disease is related to any incident 
of service (to include radiation exposure) or that either was 
manifest to a degree of 10 percent within one year of service 
separation.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for coronary artery and cardiovascular disease, and that as 
such, service connection should be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

The Veteran's countable income is excessive for purposes of 
nonservice-connected disability pension benefits.  
Entitlement to service connection for coronary artery and 
cardiovascular disease is not warranted.  To this extent, the 
appeal is denied. 


REMAND

A service record received in July 2007 indicates that the 
Veteran was exposed to radiation in service between April 13, 
1956 and August 6, 1956.  This was in conjunction with 
Operation REDWING.  

The Board notes that anemia, sterility, and chronic 
obstructive pulmonary disease are not listed as radiogenic 
diseases under 38 C.F.R. § 3.311.  However, it is significant 
that a VA osteopath stated in a January 2009 letter that it 
was as likely as not that the Veteran's exposure to ionizing 
radiation in service attributed to his infertility and 
anemia, and exacerbated his COPD.  In view of this medical 
opinion, the Board believes it arguable that the provisions 
of 38 C.F.R. § 3.311(b)(4) are for application.  

Accordingly, the case is REMANDED for the following actions:

1.  Request any additional available 
records concerning the Veteran's 
exposure to radiation from the 
appropriate agency (service department, 
Defense Threat Reduction Agency, etc.).

2.  In accordance with 38 C.F.R. § 
3.311(a)(2)(iii), forward the Veteran's 
records concerning his radiation 
exposure, including service records 
showing radiation exposure, his 
statements and testimony regarding 
radiation exposure, and any other 
information obtained from the above 
information request, to the Under 
Secretary for Health, for preparation 
of a dose estimate, to the extent 
feasible.  (If a specific estimate 
cannot be made, a range of possible 
doses should be provided.)  If more 
information from the Veteran is 
required regarding specifics of his 
alleged exposure, he should be 
contacted and asked to provide the 
information.

3.  Thereafter, refer the claim to the 
Under Secretary for Benefits for 
consideration under 38 C.F.R. 
§ 3.311(c) with regard to the anemia, 
sterility, and chronic obstructive 
pulmonary disease claims.

4.  After completion of the above, the RO 
should review the record and determine if 
the benefits sought may be granted.  The 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


